DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:  It is unclear what it means “fitting a first panel” and “fitting a second panel”.  It is assumed that “fitting a first panel” means placing it into its installed position and “fitting a second panel” means installing a second panel adjacent a first and will be examined accordingly.

Claim 11 recites the limitation "the or each main face" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Additional claims rejected under 35 USC 112 but not addressed are rejected as being dependent on a rejected base claim and failing to further remedy the issue(s).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-9, 11, 13, 14, 16, 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Conville (US Patent No 4,782,642).

Referring to claim 1:  Conville teaches a method for producing a facing, said facing

Referring to claim 2:  Conville teaches all the limitations of claim 1 as noted above.  Additionally, Conville teaches wherein, in step c), the second panel is fitted next to the first panel such that its rear face is placed against the second part of the connector (figure 2).

Referring to claim 3:  Conville teaches all the limitations of claim 1 as noted above.  Additionally, Conville teaches the first part of the connector comprises a main fac

Referring to claim 4:  Conville teaches all the limitations of claim 3 as noted above.  Additionally, Conville teaches wherein the lug also comprises a projection (item 77) extending from the wedging wing and forming a receiving part with the main fac

Referring to claim 5:  Conville teaches all the limitations of claim 3 as noted above.  Additionally, Conville teaches the lug is cut or broken at the end of step b) or step c) (claim 1, lines 57-61).



Referring to claim 8:  Conville teaches all the limitations of claim 1 as noted above.  Additionally, Conville teaches the connector is fastened only to the first and second panels (figure 7).

Referring to claim 9:  Conville teaches all the method limitations of claim 1 as noted above.  Additionally, Conville teaches a first part (item 60) for fastening it to the first panel and a second part (item 64) for fastening it to the second panel and wherein at least one of the first and the second part comprises an overall planar main face, the first part has at least one lug provided with a wedging wing (item 73) extending from its main face, orthogonally to said main face, and the lug is designed to be entirely or partially removable (claim 1).

Referring to claim 11:  Conville teaches all the limitations of claim 9 as noted above.  Additionally, Conville teaches the or each main face is textured (figure 6).

Referring to claim 13:  Conville teaches all the limitations of claim 9 as noted above.  Additionally, Conville teaches the lug also comprises a projection (item 77) extending from the wedging wing

Referring to claim 14:  Conville teaches all the limitations of claim 13 as noted above.  Additionally, Conville teaches the projection bears gripping means (item 77 is use to grip the panel in figure 2).

Referring to claim 16:  Conville teaches all the limitations of claim 9 as noted above.  Additionally, Conville teaches means for pivoting the first and the second parts with respect to one another (Abstract teaches a bendable metal).

Referring to claim 17:  Conville teaches all the limitations of claim 16 as noted above.  Additionally, Conville teaches the first part and the second part are connected by at least one metal cor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conville in view of Conville (US PGPub NO 2007/0245679) (“Conville2”).

Referring to claim 6:  Conville teaches all the limitations of claim 1 as noted above.  Conville does not teach the connector is folded before the connector is fastened to the first panel, by an angle corresponding to the desired angle between the first panel and the second panel.  However, Conville2 teaches the connector is folded before the connector is fastened to the first panel, by an angle corresponding to the desired angle between the first panel and the second panel (figure 1).
	It would have been obvious to one of ordinary skill to create the device taught by Conville with the step of folding as taught by Conville2 in order to allow adjacent panels to be not co-planar if desired.
  
Referring to claim 18:  Conville teaches the connector of claim 9 as noted above.  Additionally, Conville teaches at least one point support element (item 64) provided, at a first end, with an overall planar surface for the direct support of a panel and at a second end.  Conville does not teach means for fastening it to an adjacent structure.  However, Conville2 teaches means for fastening to an adjacent structure (item 23).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Conville and have an additional fastening means taught by Conville2 to attach to an adjacent structure in order to further secure the panels to the structure with the connector and fastener.

.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conville.

Referring to claim 19:  Conville teaches all the limitations of claim 11 as noted above.  Conville does not teach the or each main face is provided with concentric or honeycomb ribs or grooves.  However, it would have been obvious to one of ordinary skill to choose any shape on the face of the connector in order to provide a texture that encourages the panels to be held in place.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635